Opinion by
Lawrence, J.
It was alleged in the petition “that the merchandise was not purchased in Canada, but was just rented for temporary use in the United States.” At the trial the petitioner testified that the invoice price represented the amount actually paid by him; that the trucks were second-hand; that the price paid was the only value existing in Canada for trucks like those imported; and that he knew of no other value. Government counsel stated that the report of a customs agent in this case indicated that the entry was apparently made with no intention to defraud. From an examination of the record and full consideration of the facts in the cáse the court was satisfied concerning the good faith of the petitioner. It was held that there was no intention to defraud the revenue of the United States or to conceal or to misrepresent the facts or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted. 1